Citation Nr: 1429940	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-17 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include residuals of a left eye wound and loss of vision.

2.  Entitlement to service connection for traumatic brain injury (TBI), to include the residuals of a violent blow to the head.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected psychiatric disability.

4.  Entitlement to service connection for a stroke or cerebral vascular accident.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2014, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The issue of entitlement to service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In May 2014, prior to the promulgation of a decision in the appeal of the claim for service connection for a left eye disability, TBI, and stroke, the Board received oral notification from the appellant and his representative that he only wanted to pursue the appeal for service connection for headaches, and the Board considers that statement of intent a withdrawal the appeals of other pending issues.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left eye disability, to include residuals of a left eye wound and loss of vision, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for TBI, to include the residuals of a violent blow to the head, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a stroke or cerebral vascular accident by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran filed a notice of disagreement with a June 2010 rating decision in August 2010, stating that he disagreed with several issues, to include denials of service connection for a left eye disability, TBI, headaches, and stroke.  A June 2012 statement of the case addressed those four issues.  In July 2012 and December 2012 appeals to the Board, the Veteran indicated that he wanted to appeal all four issues.  At the May 2014 videoconference hearing, the Veteran and representative submitted statements that the Veteran wanted only to appeal the issue of entitlement to service connection for headaches.  Therefore, the other issues are considered abandoned and withdrawn. 

The appellant, by stating an intent to appeal only the issue of entitlement to service connection for headaches, as confirmed by the representative, has withdrawn the appeal on the issues of entitlement to service connection for a left eye disability, to include residuals of a left eye wound and loss of vision; TBI, to include the residuals of a violent blow to the head; and stroke or cerebral vascular accident.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and those appeals are dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a left eye disability, to include residuals of a left eye wound and loss of vision, is dismissed.

The appeal on the issue of entitlement to service connection for TBI, to include the residuals of a violent blow to the head, is dismissed.

The appeal on the issue of entitlement to service connection for a stroke or cerebral vascular accident is dismissed.


REMAND

The Veteran claims that he has headaches as a result of active service, to include as secondary to a service-connected psychiatric disability.

The Veteran's service medical records are silent for the complaints or treatment of headaches.

The Veteran's post-separation medical records show that he has received treatment for headaches, including prescription medication and Botox injections. 

The Veteran has submitted multiple lay statements from family members and a friend stating that the Veteran has experienced headaches over the years.

A VA medical examination complete with VA medical opinion is necessary.  The Veteran has a current diagnosis of headaches, alleges he had more headaches during service for which he did not seek treatment, and alleges that he has had intermittent headaches continuously since service, possibly due to his anxiety disorder.   38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination for headaches.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headaches are related to the Veteran's active service.  That includes onset during service or onset thereafter due to service.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any headaches are caused by a service-connected psychiatric disability.  The examiner should further opine as to whether it is at least as likely as not (50 percent or greater probability) that any headaches have been aggravated (permanently worsened beyond the natural progression of the disorder) by a service-connected psychiatric disability.  A rationale to support each opinion should be provided.  Continuity of symptomatology, as documented by the medical evidence and reported in lay evidence from the Veteran, should be discussed.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


